El Juez Presidente Señor Hernández Denton
disintió con la expresión siguiente:
El Juez Presidente señor Hernández Denton disintió sin opinión escrita y se reafirmó en las expresiones vertidas en su opinión disidente en Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1 (2010), que, en esencia, pauta la norma del Derecho aplicable a las controversias medulares de este caso.
La Jueza Asociada Señora Fiol Matta disintió sin opi-nión escrita. La Juez Asociada Señora Rodríguez Rodrí-guez disintió del curso mayoritario en este caso. Se re-afirma, además, en lo expresado en su opinión disidente en Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1 (2010), donde se resolvió, fundamentalmente, el Derecho aplicable a la controversia de epígrafe.